United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
             _____________

             No. 96-2676EM
             _____________

Mark Dotzler;                           *
                                        *
             Plaintiff,                 *
                                        *
Kevin Laughlin; Edward Dyck;            *
Carrie Alspaw,                          *
                                        *
             Plaintiffs-Appellants,     *
                                        *
      v.                                *
                                        *
Ross Perot; The Perot Petition          *
Committee; Mark Alan Blahnik; The       *
Calahan & Gibbons Group; U.S.           *
Datalink, Inc.;                         *
                                        *   Appeals from the United States
             Defendants-Appellees,      *   District Court for the Eastern District
                                        *   of Missouri.
Equifax Credit Information Services;    *
                                        *        [UNPUBLISHED]
             Defendant,                 *
                                        *
TRW, Inc.;                              *
                                        *
             Defendant-Appellee,        *
                                        *
Russ Melbye; Sandra Stone McClure,      *
                                        *
          Defendants.                   *
____________________                    *
                                        *
Kevin Laughlin; Edward Dyck;           *
Carrie Alspaw,                         *
                                       *
             Plaintiffs-Appellants,    *
                                       *
      v.                               *
                                       *
Ross Perot; The Perot Petition         *
Committee; Mark Alan Blahnik; The      *
Calahan & Gibbons Group; U.S.          *
Datalink, Inc.;                        *
                                       *
             Defendants-Appellees,     *
                                       *
Equifax Credit Information Services;   *
                                       *
             Defendant,                *
                                       *
TRW, Inc.;                             *
                                       *
             Defendant-Appellee,       *
                                       *
Russ Melbye; Sandra Stone McClure,     *
                                       *
             Defendants.               *

             _____________

             No. 96-2677EM
             _____________

Mark Dotzler;                          *
                                       *
             Plaintiff-Appellant,      *
                                       *
Kevin Laughlin; Edward Dyck;           *
Carrie Alspaw,                         *

                                       -2-
              Plaintiffs,              *
                                       *
      v.                               *
                                       *
Ross Perot;                            *
                                       *
              Defendant-Appellee,      *
                                       *
The Perot Petition Committee; Mark     *
Alan Blahnik;                          *
                                       *
              Defendants,              *
                                       *
The Calahan & Gibbons Group; U.S.      *
Datalink, Inc.;                        *
                                       *
              Defendants-Appellees,    *
                                       *
Equifax Credit Information Services;   *
                                       *
              Defendant,               *
                                       *
TRW, Inc.;                             *
                                       *
              Defendant-Appellee,      *
                                       *
Russ Melbye; Sandra Stone McClure,     *
                                       *
          Defendants.                  *
____________________                   *
                                       *
Kevin Laughlin; Edward Dyck;           *
Carrie Alspaw,                         *
                                       *
              Plaintiffs,              *
                                       *
      v.                               *

                                       -3-
Ross Perot;                            *
                                       *
             Defendant-Appellee,       *
                                       *
The Perot Petition Committee; Mark     *
Alan Blahnik;                          *
                                       *
             Defendants,               *
                                       *
The Calahan & Gibbons Group; U.S.      *
Datalink, Inc.;                        *
                                       *
             Defendants-Appellees,     *
                                       *
Equifax Credit Information Services;   *
                                       *
             Defendant,                *
                                       *
TRW, Inc.;                             *
                                       *
             Defendant-Appellee,       *
                                       *
Russ Melbye; Sandra Stone McClure, *
                                       *
             Defendants.               *
                                 _____________

                        Submitted: August 21, 1997
                            Filed: August 26, 1997
                             _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.



                                     -4-
       Kevin Laughlin, Edward Dyck, Carrie Alspaw, and Mark Dotzler appeal the
district court's orders dismissing for lack of personal jurisdiction their claims against
Ross Perot, Mark Alan Blahnik, and The Calahan & Gibbons Group, and granting
summary judgment in favor of U.S. Datalink, Inc. and TRW, Inc. See Dotzler v. Perot,
899 F. Supp. 416 (E.D. Mo. 1995); Dotzler v. Perot, 914 F. Supp. 328, 330 (E.D. Mo.
1996). Although the district court's rulings did not dispose of all the claims and parties,
the district court entered final judgment for these appellees under Federal Rule of Civil
Procedure 54(b). Having carefully reviewed the record and the parties' briefs, we find
no errors of law in the district court's analysis. We thus affirm the district court's
rulings. See 8th Cir. R. 47B.

       We deny the appellants' motions to supplement the record on appeal, and deny
all other motions on appeal as moot.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-